UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                       No. 00-31487 c/w 01-30410



JOY CORTINAS, Individually and on behalf of her minor son, Edward
Michael Cortinas,

                             Plaintiff - Appellant - Cross-Appellee,

                                 VERSUS

       HIGHWAY TRANSPORT, INC; LIBERTY MUTUAL INSURANCE COMPANY,

                                               Defendants - Appellees,

                            FLYING J, INC.,

                            Defendant - Appellee - Cross-Appellant.



             Appeals from the United States District Court
          For the Eastern District of Louisiana, New Orleans
                             (00-CV-1661-M)

                           November 26, 2001

Before KING, Chief      Judge,   DAVIS,   Circuit   Judge,   and   MAGILL*,
District Judge.

PER CURIAM:**

        After reviewing the record and considering the briefs and

argument of counsel we are satisfied that the district court

correctly dismissed this suit against Flying J on grounds that



  *
   Circuit Judge of the 8th Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Flying J owed no legal duty to Mr. Cortinas that was breached.

Essentially for the reasons assigned by the district court, we

therefore affirm the dismissal of this action against Flying J but

decline to impose sanctions against Ms. Cortinas.

     With   respect      to    the   action     by   Cortinas   against     Highway

Transport and Liberty Mutual, counsel advised us at argument that

Cortinas        workers’      compensation      action   was    resolved    by   the

Louisiana       Office   of     Workers’       Compensation.       The     workers’

compensation judge granted Highway Transport and Liberty Mutual’s

Motion for Summary Judgment and dismissed the workers’ compensation

action against those parties.              Cortinas lodged an appeal to the

Louisiana Court of Appeals for the Fifth Circuit, and argument was

heard on their appeal on November 6, 2001.               In view of the progress

of this litigation in the state court, we conclude that it is

prudent    to    allow   the    state   court     to   interpret   its     workers’

compensation statute.           To accomplish this result, we therefore

vacate the judgment of the district court dismissing this action

against Highway Transport and Liberty Mutual and remand this case

with directions to stay Cortinas’ action against these parties

pending resolution of the worker’s compensation action disposition

by the Louisiana appellate courts.

     AFFIRMED IN PART, VACATED IN PART AND REMANDED.




                                           2